PER CURIAM.
The evidence is clear that, after the expiration of the written lease, the tenant held on as tenant with the consent of the landlord, who received the rent regularly from month to month. It is perfectly well settled in this state that under such circumstances the lease is deemed to be renewed from year to year upon the same terms and conditions as were contained in the original lease. Hence when defendant continued in possession after October 15, 1903, he began another term of a year until October 15, 1904. Under such circumstances the provision of law limiting certain tenancies in this city to May 1st does not apply. Laimbeer v. Tailer (Sup.) 4 N. Y. Supp. 588, affirmed 125 N. Y. 725, 26 N. E. 756. The letter written by the landlord’s firm, erroneously stating that the term would end on May 1, 1904, did not shorten the term. It was clearly written by mistake, and was never accepted by the society represented by defendant as a cancellation of the lease. As the parties had elected to continue the tenancy beyond October 15, 1903, the law fixed the term at one year from that date, and nothing short of a new agreement or a surrender and acceptance would shorten the term. There was no evidence of either. It follows that the judgment must be reversed.
Judgment reversed, and new trial granted, with costs to appellant to abide the event.